815 F.2d 79
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John PEROTTI, Plaintiff-Appellant,v.Richard SEITER;  Ronald C. Marshall;  Billy G. Seth;  PaulAdams, Defendants- Appellees.
No. 86-3542.
United States Court of Appeals, Sixth Circuit.
Feb. 4, 1987.

Before ENGEL and NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action under 42 U.S.C. Sec. 1983, plaintiff alleges the deprivation of his right of access to the courts as well as related complaints.  The magistrate to whom the matter was referred recommended summary judgment for defendants.  Plaintiff filed objections to this report seven (7) days beyond the period permitted.  The district court adopted the magistrate's report and granted summary judgment for defendants.  This appeal followed.  Defendants have filed a motion to dismiss the appeal and plaintiff has responded.  Both sides have briefed the issues.


3
Upon consideration, we find the motion to be well made.  The failure of a party to file timely objections to a magistrate's report, after being advised of the possible consequences of this failure, results in the waiver of further appellate review.  Thomas v. Arn, --U.S. ---, 106 S. Ct. 466 (1985);  United States v. Walters, 638 F.2d 947 (6th Cir. 1981).  We are persuaded that plaintiff received the report in ample time either to formulate objections or request an extension of time in which to do so.  We affirm.  Rule 9(d)(2), Rules of the Sixth Circuit.


4
It is therefore ORDERED that the motion to dismiss be granted and that the final order of the district court be affirmed.